—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed January 26, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause, and (2) from a decision of said Board, filed July 20, 1998, which, upon reconsideration, adhered to its prior decision.
Claimant worked for 10 weeks as a financial advisor for a seller of investment products and then quit because of a dispute with the employer over her wages. The Unemployment Insurance Appeal Board found that claimant had been employed on a straight commission basis, with a weekly draw limited to a total of $1,500, and that she quit when her weekly draw ran out despite the availability of continuing work on a straight commission basis. There is substantial evidence in the record to support the Board’s finding regarding the nature of claimant’s employment, including the limitation on the draw to which she was entitled. Inasmuch as dissatisfaction with one’s wages does not constitute good cause for leaving employment (see, Matter of Smith [Commissioner of Labor], 253 AD2d 961), *763there is no basis to disturb the Board’s decision which found that claimant was disqualified from receiving unemployment insurance benefits. The conflicting evidence proffered by claimant merely created a question of credibility for the Board to resolve (see, Matter of Rulka [Commissioner of Labor], 249 AD2d 876).
Mercure, J. P., Crew III, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decisions are affirmed, without costs.